Title: Thomas Voigt to Thomas Jefferson, 1 July 1813
From: Voigt, Thomas
To: Jefferson, Thomas


          Dear Sir Philad  July 1st  1813
          I Recd your favour of the 20th on the 27th  and would have answered it sooner but I thought it best to delay it untill Such times as I Should hear of a Watch to answer the disscription which you mentioned in your Letter, In Concequence of the War, watches have taken a Verry Considerable Rise; and I find that I Can get no Good ones of that disscription, such as I Could Recommend, for less than a $100—or a 110 Dollars,—
          Should I be so fortunate as to hear of a young man of good Caracter in my Line of Buisiness that would wish to Settle himself in your part of the Cuntry, I will Imediately Let you Know—
          I do acknowledge to have Received on the 26th of May, from Messrs Gibson & Jefferson a Draft on the Bank of Pennsylvania for $115:50—which is in full
			 for the Clock & Case
          I am verry respectfully your Obt Servt Thos Voigt
        